Case 2:19-mj-00316-JHR Document 1-1 Filed 10/21/19 Page1ofi1l PagelD#: 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MAINE

IN THE MATTER OF THE SEARCH OF
INFORMATION ASSOCIATED WITH THE
FOLLOWING EMAIL ADDRESSES THAT
IS STORED AT PREMISES CONTROLLED
BY GOOGLE LLC: (1)
ALISONPENNINGTON81@GMAIL.COM;
(2) STORYURBANICH87@GMAIL.COM;
(3) BILLS9302@GMAIL.COM; (4)
CARYNNA WRIGHT85@GMAIL.COM; (5)
ANDREWKING33(@GMAIL.COM: (6)
RAHSHJEEMBENSON69@GMAIL.COM;
(7) ANDREW WHITNEY39@GMAIL.COM

 

 

 

 

 

 

 

Case No. 2:19-mj- 4((o J HX

Filed Under Seal

AFFIDAVIT IN SUPPORT OF
AN APPLICATION FOR A SEARCH WARRANT

I, David J. Pawson, being first duly sworn, hereby depose and state as follows:

INTRODUCTION AND AGENT BACKGROUND

1. I make this affidavit in support of an application for a search warrant for

information associated with certain accounts that is stored at premises controlled by Google

LLC, an email provider headquartered at 1600 Amphitheatre Parkway, Mountain View,

California 94043. The information to be searched is described in the following paragraphs and

in Attachment A. This affidavit is made in support of an application for a search warrant under

18 U.S.C. §§ 2703(a), 2703(b)(1)(A) and 2703(c)(1)(A) to require Google LLC to disclose to the

government copies of the information (including the content of communications) further

described in Section I of Attachment B. Upon receipt of the information described in Section I

of Attachment B, government-authorized persons will review that information to locate the items

described in Section II of Attachment B.
Case 2:19-mj-00316-JHR Document 1-1 Filed 10/21/19 Page 2of11 PagelD#: 3

2. I am a Special Agent (SA) with Homeland Security Investigations (HSI), and
have been since 2009. Prior to my tenure with HSI, I was employed as a Border Patrol Agent
with the United States Border Patrol from 2005 until 2009. I have participated in numerous
criminal investigations, to include matters involving document and benefit fraud and aggravated
identity theft. My responsibilities include investigating cases involving persons who have
unlawfully obtained and/or used counterfeit and/or altered identification documents such as
driver’s licenses, resident alien cards, employment authorization documents and passports to
fraudulently obtain government benefits or for financial gain. In the course of my law
enforcement career, I conducted or participated in numerous other investigations and received
training in financial investigations related to frauds, money laundering as well as dark net
investigations such as the violations that are the subject of this investigation. I have also assisted
in the execution of numerous search and arrest warrants during which evidence of document
benefit fraud and identity theft, and other contraband has been found. Based on my training and
experience, I am familiar with the means by which individuals use computers and information
networks to commit various crimes.

3. This affidavit is based on information learned in the course of my investigation, as
well as information communicated to me by witnesses and other law enforcement agents in the
course of my investigation. This affidavit is intended to show merely that there is sufficient
probable cause for the requested warrant.

4. Based on my training and experience and the facts as set forth in this affidavit,
there is probable cause to believe that violations of federal criminal law, including conspiracy, in
violation of 18 U.S.C. § 371, bank fraud in violation of 18 U.S.C. §§ 1344(2) and 2, and

aggravated identity theft, in violation of 18 U.S.C. §§ 1028A(1) and 2, have been committed by
Case 2:19-mj-00316-JHR Document 1-1 Filed 10/21/19 Page 3of11 PagelD# 4

Bernard Gardson and Rahshjeem Benson. There is also probable cause to search the information
described in Attachment A for evidence of these crimes further described in Attachment B.
JURISDICTION

5. This Court has jurisdiction to issue the requested warrant because it is ‘a court of
competent jurisdiction” as defined by 18 U.S.C. § 2711. 18 U.S.C. §§ 2703{a), (b)(1)(A), &
(c)(1)(A). Specifically, the Court is “a district court of the United States . . . that has jurisdiction
over the offense being investigated.” 18 U.S.C. § 2711(3)(A)(i).

PROBABLE CAUSE

6. On January 15, 2019, a woman by the name of Roza S. Novikov entered a Key
Bank branch located at 12 Shapleigh Road in Kittery, Maine and identified herself to Personal
Banker Dina Morris as 8.H.! in order to apply for a loan in the amount of $20,000. In support of
the application, Novikov presented a North Carolina driver’s license bearing number 82630221
and the name S.H. with a date of birth of xx/xx/xx87, an Army National Guard paystub also in
the name of S.H. (with a purported address in South Portland, Maine), and social security
number xxx-xx-xx48 which was written on a piece of paper. During the loan application
process, Novikov signed a form entitled “KeyBank Authorization to Release Information” which
listed the following information: Automated Credit Application Processing System (ACAPS)
Number 190151254320C, which in turn identified the borrower as “S.H.,” with a mailing
address in Old Fort, North Carolina. This resulted in the credit history of the true S.H. being
checked without actual authorization. Novikov also provided an email address when she

completed the loan application — storyurbanich87(@gmail.com.

 

'T am using initials throughout in order to protect the identity of the victim in this case, as well as redacted versions
of the victim’s personal identifiers.
Case 2:19-mj-00316-JHR Document 1-1 Filed 10/21/19 Page 4of11 PagelD#:5

7. Using the alias of S.H., Novikov claimed during the loan application process that
her father had been diagnosed with pancreatic cancer three years prior and that she needed to
move her husband and two children from North Carolina to Maine to care for her dying father.
Novikov specified that she needed the loan proceeds for funeral expenses as well as living
expenses. Key Bank staff felt the situation was suspicious and notified the Kittery, Maine
Police. They also informed the police that they had observed “S.H.” cross the street and get into
the passenger side of a black Chevrolet Suburban that was parked in the parking lot of a Rite-Aid
pharmacy.

8. Kittery Maine Police Detective Brian Cummers contacted law enforcement
officers in North Carolina and determined that the driver’s license number displayed on the
license was not on file with the state of North Carolina. Detective Cummer then attempted to
contact the Army National Guard office in South Portland, Maine, using the telephone number
displayed on the paystub and discovered that the telephone number was no longer in service.
Detective Cummers ultimately spoke with Maine Army National Guard Sergeant Brown who
explained that the office address listed on the paystub had been closed for approximately one
year. Sergeant Brown also told Detective Cummers that he did not recognized the name S.H. as
a member of the Army National Guard. Sergeant Brown forwarded a copy of his personal
paystub for comparison purposes to Detective Cummers. Detective Cummers noted that the
formats and information displayed were different from those that appeared on the paystub
Novikov had presented. Detective Cummers also noted that the actual National Guard paystubs
do not display the employer’s name, address or telephone number on them.

9. On January 16, 2019, Kittery Patrol Officer Robert Byrnes went to the Rite-Aid

pharmacy and learned that they had cameras on the outside of the building. Officer Byrnes
Case 2:19-mj-00316-JHR Document 1-1 Filed 10/21/19 Page5of11 PagelD#: 6

reviewed the camera footage and noted that a black Suburban had pulled into the parking lot on
January 15, 2019, at approximately 11:25 a.m. He also observed that a woman (later identified
as Roza Novikov) got out of the passenger side at 11:37 a.m. and walked across the street into
the bank. At approximately 12:10 p.m., Novikov returned to the Suburban and sat there until
approximately 12:20 p.m.

10... On January 17, 2019, Novikov returned to the Key Bank branch in Kittery in
order to finalize her loan. Bank employees alerted Detective Cummers about Novikov’s
presence at the branch and he responded to investigate, along with Officer Byrnes and another
member of the Kittery Police department. Officer Byrnes was the first on the scene, and
observed a dark colored Suburban bearing Massachusetts license plate number 8ZF525 parked in
the same spot in the Rite-Aid parking lot as on January 15, 2019. Officer Byrnes approached the
driver’s side door of the Suburban and observed two black males sitting in the front seat. Officer
Byrnes tapped on the window and engaged the driver, who later identified himself as “A.W.” and
provided a New York driver’s license in the name of A.W., which bore the driver’s photograph.
A.W. denied that he had been to Maine previously, and claimed not to know Novikov. When
Detective Cummers arrived, he met with Novikov inside the Key Bank branch, who then
presented him with yet another driver’s license, this time bearing the name C.W. and indicating it
had been issued in South Carolina. Eventually, the man claiming to be “A. W.”, Novikov and the
passenger who was in the vehicle with “AW.” (later identified as Giovanni Williams) were
arrested that day by the Kittery Police. While inventorying the contents of “A.W.”’s wallet,
Detective Cummers noticed a credit card in the name of Rahshjeem Benson. Detective
Cummers returned to the booking room and asked “A.W.” if he was in fact Rahshjeem Benson.

Benson continued to claim that he was “A.W.”
Case 2:19-mj-00316-JHR Document 1-1 Filed 10/21/19 Page 6o0f11 PagelD#: 7

11. On January 18, 2019, I met with and interviewed Novikov after first providing her
with her Miranda warnings. Novikov told me that she met an individual she called “6” in
Boston, Massachusetts, and that “6” had recruited her to apply for bank loans in the name of real
people, using fraudulent identification documents. She told me that “6” was the tall black male
who had been driving the Suburban and claiming to be A.W. Novikov also told me that an
individual named “Geo” or “BG3” was the person behind the scam, and was the one who
purchased the personal information of real people on the internet who had excellent credit scores.
According to Novikov, “Geo” would then arrange to have bogus driver’s licenses in the name of
the stolen identities made by a contact in Las Vegas, Nevada. “Geo” also provided Novikov
with other supporting documents (such as the bogus National Guard paystub) as evidence of
identity to use when she applied for personal loans in the names of the individuals whose
personal identifying information “Geo” had acquired.

12. Novikov eventually waived indictment, pled guilty and agreed to cooperate with
the ongoing investigation. During the course of that investigation, I determined that “Geo” was
in fact Bernard Gadson, and “6” was in fact Rahshjeem Benson. On June 20, 2019, a federal
grand jury returned an indictment charging Gadson and Benson with attempted bank fraud, in
violation of 18 U.S.C. §§ 1344(2) and 2, aiding and abetting aggravated identity theft, in
violation of 18 U.S.C. §§ 1028A(1) and 2, and conspiracy, in violation of 18 U.S.C. § 371. The
case is captioned United States v. Bernard Gadson and Rahshjeem Benson, Criminal No. 2:19-
cr-00122-DBH, and is currently set for trial on November 13, 2019.

13. During the course of my investigation, I was able to determine that Novikov, at
the direction of Benson and Gadson, had applied for personal loans at banks and credit unions

throughout New England in the name of at least four different women, during the period from
Case 2:19-mj-00316-JHR Document 1-1 Filed 10/21/19 Page 7of11 PagelD#: 8

approximately December 26, 2018, through the date of her arrest in January, 2019: (1) S.H.; (2)
C.W.; (3) S.B.; and (4) A.P. Each time that she applied for loan, Novikov provided an email
address for each of these individuals. On October 18, 2019, during the course of debriefing
Novikov, I learned that those email addresses were actually real gmail addresses that Gadson had
created for the sole purpose of facilitating the bank fraud scheme. According to Novikov,
Gadson would create gmail accounts in the name of the victims and then provide her with the
password for each account, so that both she and Gadson could use the gmail address to
communicate with the victim financial institutions during the course of the fraud. The sole
purpose of creating these gmail accounts was to be able to provide documents and other
information requested by banks and credit unions in connection with the fraudulent loan
applications.

14. [have reviewed loan applications submitted by Novikov during the period of the
conspiracy in the names of the above-referenced victims, and determined that she provided the

following email addresses in connection with the scheme (one for each victim whose identity had

 

been stolen): carynnawright85(@)gmail.com; alisonpennington8 1 (@ gmail.com;
cary a

storyurbanich87@)gmail.com; and bills9302@gmail.com.

 

15. During the course of the investigation, I learned that Rahshjeem Benson had
rented the Chevy Suburban he was operating on the day of his arrest in the name of A.W. from
Enterprise Car Rental in East Boston, on January 3, 2019. When Benson rented the Suburban
from Enterprise, he provided the following email address: andrewwhitney39(@gmail.com. I also
obtained records during the course of the investigation documenting the fact that during the
month of January 2019, Benson purchased two airline tickets from American Airlines using the

name and personal identifiers of A.W. In connection with one purchase, Benson used the email
Case 2:19-mj-00316-JHR Document 1-1 Filed 10/21/19 Page 8of11 PagelD#:9

address of rahshjeembenson69/a@)gmail.com, and in connection with the other purchase, Benson
used the email address of andrewking33(@gmail.com.
BACKGROUND CONCERNING EMAIL

16. ‘In my training and experience, I have learned that Google provides a variety of
on-line services, including electronic mail (“email”) access, to the public. Google allows
subscribers to obtain email accounts at the domain name gmail.com, like the email accounts
listed in Attachment A. Subscribers obtain an account by registering with Google. During the
registration process, Google asks subscribers to provide basic personal information. Therefore,
the computers of Google are likely to contain stored electronic communications (including
retrieved and unretrieved email for Google subscribers) and information concerning subscribers
and their use of Google services, such as account access information, email transaction
information, and account application information. In my training and experience, such
information may constitute evidence of the crimes under investigation because the information
can be used to identify the account’s user or users.

17. In my training and experience, email providers generally ask their subscribers to
provide certain personal identifying information when registering for an email account. Such
information can include the subscriber’s full name, physical address, telephone numbers and
other identifiers, alternative email addresses, and, for paying subscribers, means and source of
payment (including any credit or bank account number). In my training and experience, such
information may constitute evidence of the crimes under investigation because the information
can be used to identify the account’s user or users. Based on my training and my experience, I
know that, even if subscribers insert false information to conceal their identity, this information

often provides clues to their identity, location, or illicit activities.
Case 2:19-mj-00316-JHR Document 1-1 Filed 10/21/19 Page9of11 PagelD#: 10

18. In my training and experience, email providers typically retain certain
transactional information about the creation and use of each account on their systems. This
information can include the date on which the account was created, the length of service, records
of log-in (/.e., session) times and durations, the types of service utilized, the status of the account
(including whether the account is inactive or closed), the methods used to connect to the account
(such as logging into the account via the provider’s website), and other log files that reflect usage
of the account. In addition, email providers often have records of the Internet Protocol address
(“IP address”) used to register the account and the IP addresses associated with particular logins
to the account. Because every device that connects to the Internet must use an IP address, IP
address information can help to identify which computers or other devices were used to access
the email account.

19. In my training and experience, in some cases, email account users will
communicate directly with an email service provider about issues relating to the account, such as
technical problems, billing inquiries, or complaints from other users. Email providers typically
retain records about such communications, including records of contacts between the user and
the provider’s support services, as well as records of any actions taken by the provider or user as
a result of the communications. In my training and experience, such information may constitute
evidence of the crimes under investigation because the information can be used to identify the
account’s user or users.

20. As explained herein, information stored in connection with an email account may
provide crucial evidence of the “who, what, why, when, where, and how” of the criminal conduct
under investigation, thus enabling the United States to establish and prove each element or

alternatively, to exclude the innocent from further suspicion. In my training and experience, the
Case 2:19-mj-00316-JHR Document 1-1 Filed 10/21/19 Page10o0f11 PagelD#:11

information stored in connection with an email account can indicate who has used or controlled
the account. This “user attribution” evidence is analogous to the search for “indicia of
occupancy” while executing a search warrant at a residence. For example, email
communications, contacts lists, and images sent (and the data associated with the foregoing, such
as date and time) may indicate who used or controlled the account at a relevant time. Further,
information maintained by the email provider can show how and when the account was accessed
or used. For example, as described below, email providers typically log the Internet Protocol
(IP) addresses from which users access the email account, along with the time and date of that
access. By determining the physical location associated with the logged IP addresses,
investigators can understand the chronological and geographic context of the email account
access and use relating to the crime under investigation. This geographic and timeline
information may tend to either inculpate or exculpate the account owner. Additionally,
information stored at the user’s account may further indicate the geographic location of the
account user at a particular time (e.g., location information integrated into an image or video sent
via email). Last, stored electronic data may provide relevant insight into the email account
owner’s state of mind as it relates to the offense under investigation. For example, information in
the email account may indicate the owner’s motive and intent to commit a crime (e.g.,
communications relating to the crime), or consciousness of guilt (e.g., deleting communications
in an effort to conceal them from law enforcement).
CONCLUSION
21. Based on the forgoing, I request that the Court issue the proposed search warrant.
22. Pursuant to 18 U.S.C. § 2703(g), the presence of a law enforcement officer is not

required for the service or execution of this warrant. The government will execute this warrant
Case 2:19-mj-00316-JHR Document 1-1 Filed 10/21/19 Page11o0f11 PagelD#: 12

by serving the warrant on Google. Because the warrant will be served on Google, who will then
compile the requested records at a time convenient to it, reasonable cause exists to permit the

execution of the requested warrant at any time in the day or night.

Respectfully submitted,

 

 

David J. Pawson, Special Agent
Homeland Security Investigations

Sworn to and subscribed before me on this 21st day of October, 2019.

ich I~
i a ate Magistrate Judge
